PER CURIAM.
This appeal was fixed for argument before this court on May 5, 1966. Proper notice was given to the appellant of the date and time for argument. At the appointed time, the appellees appeared by their attorneys; appellant failed to so appear. The court thereupon inquired of the attorneys for the appellees whether they were willing to submit the case on briefs. They agreed to this.
The court has carefully examined the briefs of the parties and the record in the district court. It can find no error.
The order of the district court will be affirmed.